— Judgment, Supreme Court, New York County (David B. Saxe, J.), entered December 21, 1990, which denied and dismissed the petition for an order staying arbitration proceedings between these parties before the National Association of Securities Dealers, affirmed, without costs.
We agree with the trial court’s analysis and interpretation of the two contracts entered into by the parties as they relate to respondent’s rights to choose a forum for arbitration. We find that, while the transactions at issue are governed generally by the agreement specifically related to the trade of options ("Options Agreement”), the language of that agreement is far too ambiguous to permit the interpretation that, in entering into it, respondent was foregoing his right under the previously executed Cash Account Agreement to elect the forum in which to arbitrate any dispute "concerning any transaction or the construction, performance or breach of this or any other agreement between us whether entered into prior, on, or subsequent to the date hereof.” The Options Agreement specifically states that "it will in no event be deemed to abrogate or in any way diminish any of your rights” under the Cash Account Agreement except that "in the event of any conflict between the terms of this Agreement [sic], the provisions of this Agreement shall prevail.” This narrowly stated exception should not be used to abrogate respondent’s rights under the Cash Account Agreement unless there is an unambiguous and irreconcilable conflict between the agreements. This is particularly so since petitioner drafted both agreements, and ambiguities should therefore be resolved in respondent’s favor (see, Rentways, Inc. v O'Neill Milk & *596Cream Co., 308 NY 342; Diodato v Eastchester Dev. Corp., 111 AD2d 303).
Viewed in this context, we agree with the trial court’s finding that the arbitration clause of the Options Agreement, which states merely that arbitration is to be governed by the rules of the New York Stock Exchange and does not clearly state that that organization must conduct the arbitration, fails to provide an unambiguous conflict with the Cash Account Agreement’s provision that respondent is entitled to choose the forum for arbitration. Moreover, the Options Agreement itself assumes that respondent maintained his right of election, since it authorizes petitioner, if respondent fails to "make such election * * * to make such election on my behalf.” Under these circumstances, the petition to stay the arbitration under the auspices of the organization selected by respondent was properly denied. Concur — Ellerin, J. P., Wallach, Ross and Asch, JJ.